PER CURIAM.
A majority of the court is in accord with the reasoning and conclusions expressed in the dissenting opinion of the Chairman of the Commission, and do not think it necessary to add anything to his exhaustive discussion of the questions presented.
An injunction will be granted, suspending the operation of the order of June 22, 1908. Inasmuch as both sides upon the oral argument agreed that the facts were fully presented, this application may, if all parties consent, be turned into a submission on final hearing and disposed of accordingly.